July 23, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         NEFTALI ARROYO, Appellant

NO. 14-13-00226-CV                          V.

                   CHASE HOME FINANCE LLC, Appellee
                    ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on February 26, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Neftali Arroyo.
      We further order this decision certified below for observance.